Chief Justice "Robertson,
delivered the opinion of the court.
The loan in this case was usurious. The value oí the commonwealth paper, at the time it was loaned, with six per cent, upon that value, from the same time, was the measure of the plaintiff’s right.
The circuit court having adopted this- criterion, did not, therefore, err in the principle of its decree.
But it erred in injoining the costs incurred in obtaining the judgment at law. The plaintiff had a right do obtain the judgment. The defendant has not proyed or alleged thatbe offered to pay the commonwealth paper, or its equivalent, when the note became due, or at any time before the judgment was rendered. The decree has, it is true, allowed the plaintiff to proceed on his judgment, for a few dollars more than the amount -of the-specie value of the commonwealth paper. The amount loaned was §200; and the decree-has assumed $208, as the nominal amount to be valued. But, although it thus appears,'that the plaintiff has a decree for more than the value of the 'loan, and legal interest upon it, the excess is so small, that we are not allowed to presume that it is equal to the costs to which he was entitled on .the judgment; and the'decree expressly withJiolds these costs.
The decree is, therefore, reversed, and the cause remanded, with instructions to render a decree according to this opinion.